McDONALD, J.,
dissenting.
I would dismiss the appeal as moot under Maryland Rule 8-602(a)(10) in light of the enactment of Chapter 156, § 1, Laws of Maryland 2013. That law repealed the statutory provisions for carrying out a death penalty, formerly found in Maryland Code, Correctional Services Article, § 3-901 et seq.
To the extent that the Court feels compelled to address the State constitutional question raised by Appellant, more analysis would be necessary before I would agree that the Sanguinary Laws Clause could not limit application of the death penalty.1 As the Circuit Court recognized, the federal Constitution has no analog to the Sanguinary Laws Clause in the Maryland Declaration of Rights. And, as the Majority opinion acknowledges, one state with a similar constitutional provision abolished capital punishment apparently on the basis of that provision. Majority op. at 550-52, 80 A.3d at 248-49.
It appears from historical sources that the phrase “sanguinary laws” refers to punishments such as the death penalty. This peculiar phrase is found in an 18th century commentary on an essay of a contemporary legal philosopher who advised against the use of capital punishment — works that were familiar to lawmakers when the first State Constitution was drafted and that were found in the library of one of the primary drafters of the Maryland Declaration of Rights. Article 16 of the Maryland Declaration of Rights states that such a punishment is to be “avoided” unless necessary for the “safety of the State.” The Majority opinion reasons that the Sanguinary *584Laws Clause addresses only legislative action taken after adoption of the 1776 constitution. Like the Circuit Court, I would think that this limitation, even if directed in the first instance to legislative action, would likewise apply to the courts.2 While it may be true that the Legislature enacted laws including capital punishment following the adoption of the 1776 constitution, Majority op. at 573-76, 80 A.3d at 262-63, a constitutional principle is not necessarily limited by a subsequent legislative enactment.3 Finally, the Majority opinion does not specifically analyze the qualifying phrase that limits such punishments to matters implicating the “safety of the State.” But, given the recent elimination of the death penalty in this State, resolution of these issues seems an unnecessary exercise.

. At one point, the Majority opinion states that Petitioner argues that the constitutional language “abrogated capital punishment” in 1776. Majority op. at 548, 80 A.3d at 247. This appears to be an overstatement; the Appellant recognizes the qualifying language that permits capital punishment when necessary for the "safety of the State” and argues that the Sanguinary Laws Clause “limits” — not abolishes — the death penalty. Appellant’s Brief at 3.


. The First Amendment to the federal Constitution states that "Congress shall make no law .... ” respecting certain important freedoms, but it seems doubtful one could argue that these limitations do not apply to the courts.


. It is also sometimes the case that principles stated in foundational documents are not immediately put into practice (e.g., "... all men are created equal ...”).